DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/JP2018/017728, filed May 8, 2018 and claims foreign priority of Japanese Patent Application No. 2017-096471, filed May 15, 2017.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on December 16, 2020 in which Claims 1-5, 7 and 11 are cancelled and Claims 6 and 8-10 are amended to change the scope and breadth of the claims.  Claims 6 and 8-10 are pending in the instant application, which will be examined on the merits herein.
Rejections Withdrawn
Applicant's arguments, see page 1, lines 5-12 of the Remarks, filed December 16, 2020, with respect to Claims 6, 7, 8, 10 and 11 have been fully considered and are persuasive. The rejection of Claims 6, 7, 8, 10 and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment of Claims 6, 8 and 10 and cancellation of Claims 7 and 11.
Applicant's arguments, see pages 1, line 16 to page 2, line 13 of the Remarks, filed December 16, 2020, with respect to Claim 6 has been fully considered and are persuasive. The rejection of Claim 6 under 35 U.S.C. 102(a)(1) as being anticipated by OJI Holdings CORP (JP 2017-066272 A, has been withdrawn.
Applicant's arguments, see page 1, line 16 to page 2, line 13 of the Remarks, filed December 16, 2020, with respect to Claims 6 and 9 have been fully considered and are persuasive. The rejections of Claims 6 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by OJI Holdings CORP (JP 2017-066272 A, have been withdrawn in view of the amendment of Claims 6 and 9.
Applicant's arguments, see page 2, line 15 to page 3, line 9 of the Remarks, filed December 16, 2020, with respect to Claims 6 and 9 have been fully considered and are persuasive. The rejections of Claims 6 and 9 on the ground of nonstatutory double 

The following is a new ground or modified rejection necessitated by Applicants'  amendment, filed on December 16, 2020, wherein the limitations in pending independent Claims 6 and 9 as amended now have been changed; Claim 8 depend from Claim 6; Claim 10 depend from Claim 9.  The limitations in the amended claims have been changed and the breadth of the claims have been changed.  Therefore, rejections from the previous Office Action, dated October 7, 2020, have been modified and are listed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s amendment with respect to amended claims herein has been fully considered but is deemed to insert new matter into the claims since the specification as 
Consequently, there is nothing within the instant specification which would lead the artisan in the field to believe that Applicant was in possession of the invention as it is now claimed. See Vas-Cath Inc. v. Mahurkar, 19 USPQ 2d 1111, CAFC 1991, see also In re Winkhaus, 188 USPQ 129, CCPA 1975.

Summary
	No claim has been allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623